--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Geospatial Holdings, Inc. 8-K
[ghi-8k_041111.htm]
 
 
Exhibit 10.3
 
SETTLEMENT AGREEMENT
 
THIS AGREEMENT is made as of this 8th day of April, 2011 (the “Effective Date”)
by and among Brad Brooks, Kenneth Calligar, Jeremy Carton, Jonathan Cunningham,
William Denkin, Omar Hasan, J. Mitchell Hull, Jonathan Kalikow, Benjamin Klopp,
Gilbert Li, Michael Lloyd, Michael Matlin, Noel Meller, Raymond Minella, Jeffrey
Moskowitz, Raymond Murphy, Jeffrey Parket, David Pritchard, Arthur Rabin, Jason
Rabin, Andrea Rosen, Mark Rosen, Scott Sklar, David Sodowick, Jonathon Sopher,
Trump Securities, LLC, Adam Wachter, Florine Wachter, Jules Wachter, and Adam
Zirkin, by their attorneys (collectively, the “Investors”), and Geospatial
Holdings, Inc. (“Geospatial” or “the Company”), Mark A. Smith (“Smith”), and
Thomas R. Oxenreiter (collectively, “Geospatial and its Executives”) (together,
with the Investors, “the Parties”).
 
WHEREAS, the Investors invested an aggregate total of $5,515,836.00 (the
“Investors’ Aggregate Investment”) in Geospatial pursuant to private placements
conducted by the Company in October, 2009, December, 2009 and March, 2010 (the
“Offerings”);
 
WHEREAS, the Investors received an aggregate total of 6,800,837 shares of
Geospatial common stock and/or preferred stock pursuant to the Offerings as
summarized on Attachment A hereto (to the extent any of the Investors have not
submitted their preferred shares for conversion to common stock, this will be
done during the Deferral Period, as herein defined, and the appropriate number
of shares of common stock will be issued as set forth on Attachment A); the
Investors have accrued the right to an additional 1,672,947 shares of Geospatial
common stock due to the failure of Geospatial to timely register the 6,800,837
shares as summarized on Attachment A hereto, which additional shares shall be
issued to the Investors prior to the end of the Deferral Period, as defined
herein (the “Penalty Shares”) (collectively, all such shares (which when
combined, amount to 8,473,784 shares) are hereinafter referred to as the
“Investors’ Aggregate Holdings”);
 
WHEREAS, the Investors were considering bringing claims against Geospatial and
its Executives (the “Claims”) arising out of allegedly fraudulent conduct
relating to their purchases of common stock and/or preferred stock pursuant to
the Offerings;
 
WHEREAS, Geospatial and its Executives deny that there is any basis to the
Claims;
 
WHEREAS, Geospatial represented that it has negotiated, and is in the final
stages of executing, a License and Distribution Agreement and a Subscription
Agreement with Reduct NV (the “Reduct Agreements”), which shall become effective
upon the successful Anticipated Capital Raise (as defined herein);
 
WHEREAS, Geospatial plans to raise additional equity capital (whether in the
form of common stock or preferred stock) of not less than the aggregate amount
of $5,000,000 (the “Anticipated Capital Raise”), each share of which will be
sold and purchased at a price per share of stock to be determined and
memorialized in the documents executed in connection with the Anticipated
Capital Raise (“the Capital Raise Purchase Price”); and
 
WHEREAS, the Parties desire to settle fully and finally, in the manner set forth
herein, all disputes between them that have arisen and which constitute the
subject matter of the Claims.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, for and in consideration of the recitals and mutual promises,
covenants, and agreements set forth herein, and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, and intending to
be legally bound, the Parties covenant, agree, and stipulate as follows:
 
1.           Issuance of Geospatial Stock to the Investors.
 
 
a.
Geospatial shall issue and provide to the Investors the Penalty Shares prior to
the end of the Deferral Period.

 
 
b.
Within 30 days of the closing of the Anticipated Capital Raise, Geospatial shall
issue and provide to the Investors a certain number of shares (the “Settlement
Shares”) of stock of the same class and having the same voting and other rights
(excepting registration rights as provided in Paragraph 1(g)) as the stock
issued by the Company in the Anticipated Capital Raise.  The issuance of the
Settlement Shares shall hereinafter be referred to as the “Stock Issuance.”

 
 
c.
If Geospatial effects the Anticipated Capital Raise by issuing stock of
different classes or that has different voting or other rights, the Investors
shall have the right to elect which security they shall receive as their
Settlement Shares.

 
 
d.
The aggregate number of Settlement Shares that shall be issued to the Investors
shall be computed on the following basis:  First, the Investors’ Aggregate
Investment shall be converted into the number of shares of Geospatial stock that
the Investors’ aggregate investment would have represented had the Investors
participated in the Anticipated Capital Raise.  This shall be accomplished by
dividing the Investors’ Aggregate Investment by the Capital Raise Purchase Price
(expressed in decimal form so that, for example, a fund raise at the price of
$0.50 per share of Geospatial stock would be .5).   Second, the Investors’
Aggregate Holdings shall then be subtracted from the resulting number of shares
as demonstrated below:

 
Investors’ Aggregate Investment
 —
Investors’ Aggregate Holdings
=
Number of Settlement Shares
Anticipated Capital Raise Purchase Price

 
For purposes of this Agreement, the Investors’ Aggregate Holdings shall be the
number of shares of common stock purchased by the Investors in the Offerings
plus the number of Penalty Shares, whether or not the Investors currently own
any or all of such shares.
 
 
e.
Within 5 days of the closing of the Anticipated Capital Raise, counsel for the
Investors shall provide Geospatial and its Executives with a breakdown of how
the aggregate number of Settlement Shares that shall

 
 
2

--------------------------------------------------------------------------------

 
 
 
 
be issued to the Investors is to be apportioned across the individual Investors.

 
 
f.
At least 5,000,000 of the shares that will be issued to the Investors in the
Stock Issuance will be contributed by Smith from the nearly 12,500,000 shares he
currently owns.

 
 
g.
Geospatial shall register the Investors’ Aggregate Holdings and the Settlement
Shares with the Securities and Exchange Commission (to the extent still owned by
the Investors at the time of registration) at the same time and on the same
terms and conditions as the Reduct Affiliate Shares (as herein defined) as
required by the Reduct Agreements.

 
 
h.
If Geospatial effects the Anticipated Capital Raise through the issuance of any
convertible security, the Parties shall negotiate an alternate mechanism for
issuing additional securities to the Investors so that the Investors are made
whole.  In such a circumstance, the Parties shall also re-negotiate the
disposition of the 5,000,000 shares of Geospatial stock owned by Smith described
in Paragraph 1(f).

 
 
i.
The Investors agree to suspend their entitlement to any additional Penalty
Shares for any continued failure on the part of Geospatial to register their
6,800,837 shares of Geospatial stock for any period after April 30, 2011 (i.e.,
that any Penalty Shares shall stop accruing on April 30, 2011).  The Investors
further agree that upon (i) Geospatial’s execution of the Reduct Agreements and
its filing of a Form 8-K with the Securities and Exchange Commission regarding
the Reduct Agreements as set forth in Paragraph 4, and (ii) and Geospatial’s
effectuation of the Anticipated Capital Raise as set forth in Paragraph 5, they
shall waive and forever release Geospatial from its obligation to issue any
additional Penalty Shares beyond those accrued as of April 30, 2011 pursuant to
the documents executed in connection with the Offerings.  (In such an event, the
Investors’ right to registration shall be solely based on the terms of the
Reduct Agreements regarding registration as set forth in Paragraph 1(g)).

 
2.           Mark A. Smith.
 
 
a.
Smith shall forfeit any and all warrants, options, or other rights that he
currently holds to purchase or acquire shares of Geospatial common stock,
preferred stock, or convertible securities.  Furthermore, no new warrants,
options, or other rights to purchase or acquire shares of Geospatial common
stock, preferred stock, or convertible securities will be issued to Smith in
connection with this Agreement, the execution of the Reduct Agreements described
in Paragraph 4, or the Anticipated Capital Raise described in Paragraph 5.

 
 
b.
Smith shall not receive any additional shares of Geospatial stock pursuant to
the transfer of securities described in Paragraph 1; Smith is expressly

 
 
3

--------------------------------------------------------------------------------

 
 
 
 
excluded from the group of investors who will receive securities in accordance
with this Agreement.

 
 
c.
Smith shall resign from his position as Chairman and CEO of Geospatial and shall
resign from the Company’s Board of Directors within 10 days of the closing of
the Anticipated Capital Raise.  If Smith fails to timely resign, the Board of
Directors will convene a special meeting of the Board within 20 days of the
closing of the Anticipated Capital Raise, at which meeting the Board shall
remove Smith from these positions.  Concurrent with his execution of this
Agreement, Smith shall also sign an irrevocable letter of resignation with
respect to his positions at Geospatial that becomes effective automatically on
the tenth day after the closing of the Anticipated Capital Raise.

 
 
d.
From and after 10 days after the closing of the Anticipated Capital Raise, Smith
shall not serve in any executive position at Geospatial and no Geospatial
employees shall report to Smith.  Smith shall report directly to the CEO of
Geospatial, who shall have the authority to terminate Smith’s employment with
the Company at any time at will, i.e., with or without cause, and with or
without notice.  No severance compensation shall be owed by the Company to Smith
in the event that Smith is terminated for any reason.

 
3.           Deferral of Pursuit of Claims.  The Investors shall take no further
action in pursuit of the Claims for a period of 120 days from the Effective Date
(the “Deferral Period”).
 
4.           Reduct Agreements.  Geospatial shall execute the Reduct Agreements
prior to the end of the Deferral Period and shall close the Anticipated Capital
Raise prior to the end of the Deferral Period, which will in turn cause the
Reduct Agreements to become effective.
 
5.           Anticipated Capital Raise.  Geospatial shall raise additional
equity capital (whether in the form of common stock or preferred stock) of not
less than $5,000,000.00 prior to the end of the Deferral Period.
 
6.           Tolling of Applicable Statutes of Limitation.  In the event that
Geospatial (i) does not complete the Stock Issuance to the Investors as set
forth in Paragraph 1, (ii) does not execute the Reduct Agreements and cause it
to become effective (as evidenced by Geospatial’s filing of a Form 8-K with the
Securities and Exchange Commission) prior to the end of the Deferral Period as
set forth in Paragraph 4, or (iii) fails to effect the Anticipated Capital Raise
prior to the end of the Deferral Period as set forth in Paragraph 5, the
Investors may file a lawsuit against Geospatial and its Executives regarding the
Claims at any time through and including October 15, 2011 and Geospatial and its
Executives agree that they will not raise a defense of the running of any
statute of limitations, statute or repose or other rule, provision, defense or
principle based upon the passage of time (including, without limitation, waiver,
estoppel, and laches) if such a lawsuit is filed on or prior to October 15,
2011.
 
If, at any time within five (5) years after the Effective Date, Geospatial seeks
protection in bankruptcy, files a voluntary petition for bankruptcy, or is the
subject of an involuntary
 
 
4

--------------------------------------------------------------------------------

 
 
petition for bankruptcy, the Investors may file a lawsuit against Geospatial and
its Executives regarding the Claims at any time through and including April 30,
2016 and Geospatial and its Executives agree that they will not raise a defense
of the running of any statute of limitations, statute or repose or other rule,
provision, defense or principle based upon the passage of time (including,
without limitation, waiver, estoppel, and laches) if such a lawsuit is filed on
or prior to April 30, 2016.
 
7.           General Releases.  Upon (i) the completion of the Stock Issuance to
the Investors as set forth in Paragraph 1, (ii) Geospatial’s execution of the
Reduct Agreements and its filing of a Form 8-K with the Securities and Exchange
Commission regarding the Reduct Agreements as set forth in Paragraph 4, and
(iii) and Geospatial’s effectuation of the Anticipated Capital Raise as set
forth in Paragraph 5, the Parties will be deemed to have exchanged the following
releases:
 
 
a.
Investors hereby waive, discharge and forever release Geospatial and its
Executives, Convertible Capital, Trump Securities, LLC, Bob Taggart, and Troy
Taggart (and each of their respective successors, assigns, officers, directors,
managers, employees, members, equity holders, partners, governors,
beneficiaries, insurers, agents, contractors or subcontractors, attorneys and
representatives) with respect to any and all claims, counterclaims, agreements,
promises, demands, damages, obligations, liabilities, costs, charges, penalties,
fees, expenses, suits, disputes, actions and causes of action, direct or
indirect, past, present or future, whether at law or in equity and whether
liquidated or unliquidated, known or unknown, asserted, unasserted, contingent
or otherwise, of any nature whatsoever, whenever and however incurred, which
Investors may have, claim or assert, whether individually or collectively,
directly, indirectly, representatively, derivatively or in any other capacity,
arising from the facts and circumstances of the Claims or in any manner related
to the Offerings or the Investors’ ownership of Geospatial stock.  This release
is not intended to be, and shall not be construed as, a release of any of the
obligations created by this Agreement.

 
 
b.
Geospatial and its Executives hereby waive, discharge and forever release each
of the Investors, Convertible Capital, Bob Taggart, and Troy Taggart (and each
of their respective successors, assigns, officers, directors, managers,
employees, members, equity holders, partners, governors, beneficiaries,
insurers, agents, contractors or subcontractors, attorneys and representatives)
with respect to any and all claims, counterclaims, agreements, promises,
demands, damages, obligations, liabilities, costs, charges, penalties, fees,
expenses, suits, disputes, actions and causes of action, direct or indirect,
past, present or future, whether at law or in equity and whether liquidated or
unliquidated, known or unknown, asserted, unasserted, contingent or otherwise,
of any nature whatsoever, whenever and however incurred, which Geospatial and
its Executives may have, claim or assert, whether individually or collectively,
directly, indirectly, representatively, derivatively or in any other capacity,
arising from the facts and circumstances of the Claims or in any manner related
to

 
 
5

--------------------------------------------------------------------------------

 
 
 
 
the Offerings or the Investors ownership of Geospatial stock.  This release is
not intended to be, and shall not be construed as, a release of any of the
obligations created by this Agreement.

 
8.           Bankruptcy Proceedings; Invalidation of General Release.  If, at
any time within five (5) years after the Effective Date, Geospatial or its
wholly-owned subsidiary Geospatial Mapping Systems, Inc. seeks protection in
bankruptcy, files a voluntary petition for bankruptcy, or is the subject of an
involuntary petition for bankruptcy, the release given by the Investors in
Paragraph 7(a) to Geospatial and its Executives shall immediately become null
and void; in such a case, the Investors may file a lawsuit against Geospatial
and its Executives regarding the Claims.  The releases given by the Investors to
Convertible Capital, Trump Securities, LLC, Bob Taggart, and Troy Taggart are
not affected by this Paragraph and will become irrevocable upon the occurrence
of the conditions (i) through (iii) specified in Paragraph 7.
 
9.           Similar Agreements.  It is anticipated that Geospatial will offer
certain other investors in the Offerings similarly situated to the Investors
(the “Non-Claimants”) the opportunity to obtain additional shares of Geospatial
common stock on the same terms and conditions as set forth herein with respect
to the Stock Issuance.  In the event that Geospatial enters into any agreement
with any Non-Claimant under which Geospatial agrees to issue additional
Geospatial securities (in any form) to that Non-Claimant for the purpose of
making that Non-Claimant whole (a “Similar Agreement”), then:
 
 
a.
The Similar Agreement shall not include any term or condition that is more
favorable to that Non-Claimant than if that Non-Claimant had been a Party to
this Settlement Agreement; and

 
 
b.
The Similar Agreement shall require that Non-Claimant to provide a general
release of claims against Convertible Capital, Trump Securities, LLC, Bob
Taggart, and Troy Taggart that is identical to the general release of claims
provided for in Paragraph 7.

 
 
c.
The foregoing provisions of this Paragraph 9 shall not apply to the anticipated
common stock issuance to an affiliate of Reduct NV (the “Reduct Affiliate
Shares”) pursuant to the Reduct Agreements (i.e., the issuance of common stock
equal to 18% of all shares of Geospatial common stock outstanding after the
Anticipated Capital Raise, the Stock Issuance, and the issuance of shares to the
Non-Claimants as set forth above).

 
10.           No Admission of Liability.  This Agreement is not and shall not be
construed as an admission or concession of any liability by any of the parties
hereto.  Neither this Agreement nor any of its provisions nor related comments,
nor evidence of any negotiations in pursuit of this Agreement, shall be offered
or received in any action or proceeding as an admission or concession of any
liability whatever on the part of any party hereto.
 
11.           Enforcement.  In the event that a lawsuit has to be filed to
enforce the terms of this Agreement, or if it is alleged that there were any
misrepresentations by any party during the negotiation of this agreement, the
non-prevailing Party(ies) shall be liable for, and will pay to,
 
 
6

--------------------------------------------------------------------------------

 
 
the prevailing Party(ies) all costs and expenses, including, but not limited to,
reasonable attorney’s fees incurred by the prevailing Party(ies) in the
enforcement, defense or interpretation in any respect of any of its rights under
this Agreement, whether in litigation or otherwise.
 
12.           Expenses.  Each of the Parties shall be responsible for the
payment of their own costs and expenses (including attorney’s fees) in
connection with the matters referred to in this Agreement.  Jeffrey Parket shall
be responsible for the payment of the Investors’ costs and expenses (including
attorney’s fees) in connection with the matters referred to in this Agreement
(including any costs or expenses (including attorney’s fees) related to the
filing and prosecution of a lawsuit related to the Claims), unless any of the
Investors engages independent attorneys to advise them on this Agreement or the
Claims, in which case Jeffrey Parket shall not be responsible for the payment of
costs and expenses (including attorney’s fees) relating to or resulting from
such an engagement of independent attorneys.
 
13.           Confidentiality and Non Disparagement.  The Parties shall keep
this Agreement confidential and shall not disclose its existence or the contents
of this Agreement, and this Agreement shall not be offered or received in
evidence, nor shall the Agreement be admissible in any trial or civil
proceedings, except that its existence and contents may be disclosed (i) as may
be required by subpoena or other legal process under applicable federal or state
statutes or regulations, court order or in connection with its enforcement or as
otherwise required by law; or (ii) in the ordinary course of business by any
Party to a government or regulatory agency upon the request of such agency; or
(iii) to the Parties’ respective accountants, auditors or attorneys (including
in-house and outside counsel) on a confidential and need-to-know
basis.  Further, it is understood and agreed that Geospatial will disclose this
Agreement via the filing of a Form 8-K with the Securities and Exchange
Commission and will further disclose this Agreement in connection with its
efforts to effect the Anticipated Capital Raise.  Should any person or entity
seek access to this Agreement from any Party, by request, subpoena or otherwise,
such Party shall (a) promptly notify the other Party in writing to its attorney
identified below of the requested access, (b) notify in writing the person or
entity requesting access that this Agreement is confidential, and (c) prior to
responding to any such request or subpoena, shall permit the other Party the
time prescribed by any applicable statute or Rule of Civil Procedure to resist
any efforts by any person or entity to obtain this Agreement from the Parties
hereto.  If any Party objects to disclosure, its undertaking to maintain
confidentiality of the Agreement shall be at its own expense.  Each of the
Parties agrees that throughout the Deferral Period such Party shall not make or
cause to be made any statements which disparage, are inimical to, or seek to
damage the reputation of any other Party.
 
14.           Entire Agreement.  This Agreement constitutes the entire Agreement
of the parties, and supersedes all prior and contemporaneous negotiations and
agreements, oral or written.  All prior and contemporaneous negotiations and
agreements are deemed incorporated and merged into this Agreement and are deemed
to have been abandoned if not so incorporated.  No representations, oral or
written, are being relied upon by either party in executing this Agreement other
than the express representations of this Agreement.
 
15.           Amendments.  No amendment or waiver of any provision of this
Agreement nor consent to any departure therefrom shall in any event be effective
unless the same shall be in writing and signed by each of the Parties hereto.
 
 
7

--------------------------------------------------------------------------------

 
 
16.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to its conflicts of law provisions.
 
17.           Agreement Drafting.  Each Party hereto has relied on the advice
and assistance of competent legal counsel of its own selection, has read and
fully understands the Agreement, and has been fully advised as to its legal
effect.  Accordingly, the language contained within and comprising the substance
of this Agreement shall not presumptively be construed either in favor of or
against any Party on the grounds that it drafted this Agreement.
 
18.           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
19.           Authority.  Each Party hereto represents and warrants, as of the
date hereof, that it has the corporate power and authority to execute and
deliver this Agreement, that this Agreement constitutes a legal, valid and
binding obligation of such Party, and that each person executing this Agreement
on behalf of such Party is fully authorized to execute this Agreement on behalf
of said Party.
 
20.           Further Assurances.  Each Party hereto shall execute such
documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions, authorizations, or other actions by, or
giving any notices to, or making any filings with, any Governmental Authority or
any other Person) as may be reasonably required or desirable to carry out or to
perform the provisions of this Agreement.
 
21.           Notices.  All notices and other communications pursuant to related
to this Agreement shall be in writing and shall be delivered by e-mail to the
e-mail addresses specified below:
 
Address for notices or communications to the Investors:
 
Jeff Ross
Kelly K. Pierce
ROSS & ORENSTEIN LLC
222 South Ninth Street, Suite 470
Minneapolis, MN  55402-3389
Telephone:  (612) 436-9801
Facsimile:  (612) 436-9819
jross@rossbizlaw.com
kpierce@rossbizlaw.com

 
8

--------------------------------------------------------------------------------

 

Addresses for notices or communications to Geospatial and its Executives:
 
Mark A. Smith
Geospatial Holdings, Inc.
229 Howes Run Road
Sarver, PA 16055
Telephone:  (724) 353-3400
Facsimile:  (724) 353-3049
mark@geospatialcorporation.com
 
with a copy to:
James E. Baker, Jr.
BAXTER, BAKER, SIDLE, CONN & JONES, P.A.
SunTrust Bank Building, Suite 2100
120 E. Baltimore St
Baltimore, MD 21202
Telephone:  (410) 385-8122
Facsimile:  (410) 230-3801
jbaker@bbsclaw.com
 
22.           Execution.  This Agreement may be executed in identical
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one agreement.  Facsimile or electronic copies of
signatures on this Agreement shall be deemed valid and original.
 
23.           Stockholders Approval.  In order to effect all of the common stock
issuances referenced hereunder, Geospatial may convene a meeting of its
stockholders or obtain a written consent of stockholders to approve an increase
in its authorized capital.  In such an event, the Investors agree to vote all of
the shares of stock they own in favor of such an increase; further, in the event
the Investors sell or transfer any shares of Geospatial common stock prior to
any such vote, they agree to obtain irrevocable proxies to vote such shares as
set forth above.
 
24.           Directors’ and Officers’ Liability Insurance.  Geospatial shall
maintain directors’ and officers’ liability insurance for a period of ten (10)
years following the date of this Agreement at a level (including, but not
limited to, amounts, deductibles, scope and exclusions) commensurate with its
current directors’ and officers’ liability insurance.
 
WHEREFORE, the Parties have caused this Agreement to be executed as of the date
first written above.
 

    BRAD BROOKS          
Date: April 7, 2011   
 
/s/ Brad Brooks  

                                          

 
9

--------------------------------------------------------------------------------

 


    KENNETH CALLIGAR           Date:   
 
 
/s/ Kenneth Calligar   

 

    JEREMY CARTON          
Date: April 8, 2011   
 
/s/ Jeremy Carton  

 

    JONATHAN CUNNINGHAM          
Date: April 8, 2011   
 
/s/ Jonathan Cunningham  

 

    WILLIAM DENKIN           Date:   
 
 
/s/ William Denkin  

 

    OMAR HASAN          
Date: April 8, 2011   
 
/s/ Omar Hasan  

 

    J. MITCHELL HULL          
Date: April 8, 2011   
 
/s/ J. Mitchell Hull  

                                

    JONATHAN KALIKOW          
Date: April 8, 2011   
 
/s/ Jonathan Kalikow  

               

    BENJAMIN KLOPP          
Date: April 8, 2011   
 
/s/ Benjamin Klopp  

 
 
10

--------------------------------------------------------------------------------

 
 

   
GILBERT LI
         
Date: April 8, 2011
 
/s/ Gilbert Li
             
MICHAEL LLOYD
         
Date: April 8, 2011
 
/s/ Michael Lloyd
             
MICHAEL MATLIN
         
Date: April 8, 2011
 
/s/ Michael Matlin
             
NOEL MELLER
         
Date: April 7, 2011
 
/s/ Noel Meller
             
RAYMOND MINELLA
         
Date: April 6, 2011
 
/s/ Raymond Minella
             
JEFFREY MOSKOWITZ
         
Date: April 7, 2011
 
/s/ Jeffrey Moskowitz
             
RAYMOND MURPHY
         
Date: April 7, 2011
 
/s/ Raymond Murphy
             
JEFFREY PARKET
         
Date: April 7, 2011
 
/s/ Jeffrey Parket
 

                          
 
11

--------------------------------------------------------------------------------

 
 

   
DAVID PRITCHARD
         
Date: April 8, 2011
 
/s/ David Pritchard
             
ARTHUR RABIN
         
Date: April 7, 2011
 
/s/ Arthur Rabin
             
JASON RABIN
         
Date: April 9, 2011
 
/s/ Jason Rabin
 

 

   
ANDREA ROSEN
         
Date: 
 
 
 
/s/ Andrea Rosen
             
MARK ROSEN
         
Date:
 
 
 
/s/ Mark Rosen
 

 

   
SCOTT SKLAR
         
Date: April 11, 2011
 
/s/ Scott Sklar
             
DAVID SODOWICK
         
Date: April 8, 2011
 
/s/ David Sodowick
             
JONATHON SOPHER
         
Date: April 8, 2011
 
/s/ Jonathon Sopher
 


 
12

--------------------------------------------------------------------------------

 
 

             
TRUMP SECURITIES, LLC
         
Date: April 7, 2011
 
By:
/s/ Carl Goodman
               
Title: 
Manager
               
ADAM WACHTER
         
Date: 
     
/s/ Adam Wachter
               
FLORINE WACHTER
         
Date:
     
/s/ Florine Wachter
               
JULES WACHTER
         
Date:
     
/s/ Jules Wachter
               
ADAM ZIRKIN
         
Date: April 8, 2011
 
/s/ Adam Zirkin/KKP
               
GEOSPATIAL HOLDINGS, INC.
         
Date:
     
By:
/s/ Mark A. Smith
               
Title:
President
               
MARK A. SMITH
         
Date:
     
/s/ Mark A. Smith
 


 
13

--------------------------------------------------------------------------------

 

   
THOMAS R. OXENREITER
         
Date: 
 
 
 
/s/ Thomas R. Oxenreiter
 



 
14

--------------------------------------------------------------------------------

 